UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON JERMAINE WELTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cr-00136-HMH-1)


Submitted:   July 24, 2012                 Decided:   August 3, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Byron       Jermaine       Welton     pled      guilty,      without      a   plea

agreement,    to       armed    bank   robbery,        in   violation      of    18    U.S.C.

§ 2113(a),       (d)    (2006),      and    knowingly        using       and    carrying     a

firearm during and in relation to, and possessing the firearm in

furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2006).              He received a within-Guidelines sentence

of 130 months’ imprisonment.                Welton argues that his sentence is

procedurally unreasonable because the district court failed to

provide    sufficient          explanation       for   its      chosen    sentence.          We

affirm.

            We     review       a    sentence      for      reasonableness           under    a

deferential       abuse-of-discretion             standard.             Gall    v.     United

States, 552 U.S. 38, 41 (2007).                        A sentence is procedurally

reasonable       if,    among       other    things,        the    court       sufficiently

explains its reasons for imposing it.                       United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                          The district court must

provide “an individualized assessment based on the particular

facts of the case before it.”                Id. at 330.          While every sentence

requires     an    adequate         explanation,         when     the    district         court

imposes a sentence within the Guidelines range, “the explanation

need not be elaborate or lengthy.”                     United States v. Hernandez,

603 F.3d 267, 271 (4th Cir. 2010).



                                             2
              At his sentencing hearing, Welton argued that due to

his post-offense diagnosis of schizophrenia, a variance below

the    Guidelines     range    was    appropriate.           The     district         court

declined to vary downward.              Welton contends that the district

court did not provide an adequate explanation of its refusal.

The “individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at     hand    and     adequate       to       permit     ‘meaningful          appellate

review.’”       Carter, 564 F.3d at 330 (quoting Gall, 552 U.S. at

51).     The    district      court   addressed         Welton’s   argument         for    a

variance and explained that Welton’s record of violent felonies,

refusal to take medication, and danger to the public supported a

more stringent sentence.             Our review of the record leads us to

conclude       that   the      district        court      provided       an     adequate

explanation      of    Welton’s       sentence      and     did    not        abuse    its

discretion in imposing its chosen sentence.

              We therefore affirm the district court’s judgment.                          We

dispense      with    oral    argument     because        the     facts       and     legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3